Sherwood, J.
This case is an appeal from the probate court for the county of Livingston to obtain a review of the proceedings had in that court for the purpose of condemning lands for a right of way to enable the petitioner to cross, with its road and track, the right of way and track of defendant lying in said county.
All the questions raised in.this case were before us in the case of Toledo, Ann Arbor & North Michigan Ry. Co. v. Detroit, Lansing & Northern R. R. Co. et al., 62 Mich. 564. Both cases were argued at the same time, and there is no occasion for a rediscussion of the principles involved. The records are the same, except as to the description of the premises and the names of the parties, and the rulings and judgment will be the same in both cases.
The order of confirmation in the case will be reversed, and the proceedings dismissed, with costs of both courts.
The other Justices concurred.